DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 was considered by the examiner.

Drawings
The drawings were received on 05/21/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 20 recite “a conical sealing frustum (at the end containing 22); wherein the conical sealing frustum comprises convex sides”.  The conical sealing frustum is a circular structure and a circular structure (not including the top side or bottom side) does not have sides.  However, the conical sealing frustum does have a convex face, and convex sides will be interpreted as convex face in the claims.
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5-7, 9-12, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Press (US 3218096).

Re Clm 1:  Press discloses a male connector (20, see Figs. 1-5) for establishing a line-seal for transport of fluids between pipes, whereby the male connector is structured to increase a seating pressure, the male connector comprising: a male portion provided at one end of the male connector (see Fig. 4, the male portion of 20), wherein the male portion comprises: a conical sealing frustum (at the end containing 22); wherein the conical sealing frustum comprises convex sides (at 22); wherein the male connector is structured to be operatively coupled to a female connector (see Fig. 4) such that the conical sealing frustum forms a substantially line-seal (where 22 and 24 abut) with the female connector for transport of a fluid therethrough (the connection being a pipe is made to or is capable of having a fluid flow through it).  
	As for Clm 5:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 5 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be steam.  
As for Clm 6:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 6 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be hot oil.  
As for Clm 7:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 7 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be a predetermined mixture comprising water and glycol.  

Re Clm 10:  Press discloses wherein the male connector is coupled (coupled being defined as linked and coupled does not require direct contact) to a process pipe (see Col. 2, lns. 27-37 and Fig. 4).  
Re Clm 11: Press discloses that the male connector is associated with (associated with being interpreted as capable of or configured to have) a minimum seating torque for establishing the substantially line-seal (Press has a minimum seating torque for establishing a line-seal because a torque would be required to minimally seat the line-seal) having a standard deviation of less than 20.  
Note that the standard deviation of less than 20 does not further structurally limit the male connector; it is merely an indication of the reliability or the repeatability of obtaining a minimum seating torque for establishing the line-seal.
Re Clm 12:  Press discloses a connector assembly (see Figs. 1-5) for establishing a line-seal for transport of fluids between pipes, the assembly comprising: a male connector (20) comprising a male portion provided at one end of the male connector (see Fig. 4, the male portion of 20), wherein the male portion comprises: a conical sealing frustum (at the end containing 22) provided at one end of the male connector; wherein the conical sealing frustum comprises convex sides (at 22); a female connector (14, see Col. 2, lns. 27-37 and Fig. 4) comprising a female flange 
As for Clm 15:  it is noted that the fluid recited in claim 1 is an intended use element of the claim and claim 15 is merely further defining a non-positively recited element of the claim, accordingly the fluid can be a steam, hot oil, or a mixture comprising water and glycol.  
Re Clm 17:  Press discloses the male connector is structured for operatively connecting a flexible metal hose to consecutive heat tracing pipes or heat tracing jacket components (the male connector is structured for operatively connecting a flexible metal hose to consecutive heat tracing pipes or heat tracing jacket components because the male connector is a hollow tubular member with two connectable ends).  
Re Clm 18:  Press discloses wherein the male connector is coupled (coupled being defined as linked and coupled does not require direct contact) to a process pipe (see Col. 2, lns. 27-37 and Fig. 4).  
Re Clm 20:  Press discloses a method for forming a connector assembly (see Figs. 1-5) for establishing a line-seal for transport of fluids between pipes, the method comprises: providing a male connector (20) comprising a male portion provided at one end of the male connector (see Fig. 4, the male portion of 20), wherein the male portion comprises: a conical sealing frustum (at the end containing 22) provided at one end of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 11, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Press (US 3218096) as applied to claim(s) 1, 5-7, 9-12, 15, 17, 18, and 20 above.
Re Clm 2: Press discloses that the male connector is manufactured from a material.
Press fails to disclose a carbon steel material or a stainless steel material.
Carbon steel material or a stainless steel material is strong, relatively inexpensive, and radially available, can withstand high pressures and forces, and can 
The examiner is taking Official notice that it is old and known to form fittings or fitting members out of either a carbon steel material or a stainless steel material, for the purpose of improving the strength of a joint or joint member, the safety of a joint or joint member, or to extend the life of a joint or joint member, alternatively, the selection and use of either of the above materials would yield the same predictable result of forming a structure that could be used in a connection or providing a strong, reliable, leak proof member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press, to have had a carbon steel material or a stainless steel material, for the purpose of improving the strength of a joint or joint member, the safety of a joint or joint member, or to extend the life of a joint or joint member, alternatively, the selection and use of either of the above materials would yield the same predictable result of forming a structure that could be used in a connection or providing a strong, reliable, leak proof member.
Note that it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Press fails to disclose one or more layers applied to a least a portion of a surface and wherein the one or more layers comprise a coating structured to improve predetermined surface properties of the male connector or a plating structured to improve the predetermined surface properties of the male connector, thereby providing predetermined enhanced sealing performance.  
A layer of coating or plating, or layers of coatings or plating applied to a structural member or members can protect the structural member or members from becoming corroded, from receiving wear, galling, or chemical damage, or can enhance the instillation process by reducing friction or improve the sealing means.  Accordingly, a layer of coating or plating, or layers of coatings or plating can be used for the purpose of protecting the structural member or members from damage or to enhance the assembly process. 
The examiner is taking Official notice that it is old and known to employ one or more layers applied to a least a portion of a surface of a member and wherein the one or more layers comprise a coating structured to improve predetermined surface properties or a plating structured to improve the predetermined surface properties, for  providing predetermined enhanced sealing performance, for the purpose of aiding in the prevention or reduction of corrosion, wear, galling, or chemical damage, or for the purpose of enhancing the instillation process by reducing friction or improve the sealing means.

Re Clms 8 and 16: Press discloses that the male connector is structured for conveying the fluid to and from heat tracer pipes and heating jackets (the male connector is structured for conveying the fluid to and from heat tracer pipes and heating jackets because the male connector is a hollow tubular member), and the fluid is a fluid (see the title).
Press fails to disclose a heating fluid.  
Heating fluid can be used to heat, enhance chemical reactions/processes, clean, and so on.   Accordingly, a heating fluid can be used for the purpose of heating, enhance chemical reactions/processes, or cleaning. 
The examiner is taking Official notice that it is old and known to employ a heating fluid, for the purpose of heating, enhance chemical reactions/processes, or cleaning.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Re Clm 19: Press discloses that the male connector is associated with (associated with being interpreted as capable of or configured to have) a minimum seating torque for establishing the line-seal (Press has a minimum seating torque for establishing a line-seal because a torque would be required to minimally seat the substantially line-seal) having a standard deviation of less than 20.  
Note that the standard deviation of less than 20 does not further structurally limit the male connector; it is merely an indication of the reliability or the repeatability of obtaining a minimum seating torque for establishing the line-seal.

The following rejections are for claims 11 and 19, these are alternative rejections.

Re Clms 11 and 19: Press discloses that the male connector is associated with (associated with being interpreted as capable of or configured to have) a minimum seating torque for establishing the substantially line-seal (Press has a minimum seating torque for establishing the line-seal as such a torque would be required to minimally seat the line-seal) having a standard deviation.
Press fails to disclose a standard deviation of less than 20.  
Press does not expressly disclose the standard deviation of less than 20, but Press has the claimed physical elements to produce the claimed standard deviation of less than 20.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Press, to have had a standard deviation of less than 20, for the purpose of determining the reliability or the repeatability or of obtaining a minimum seating torque for establishing the line-seal.
Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Note that the standard deviation of less than 20 does not further structurally limit the male connector; it is merely an indication of the reliability or the repeatability of obtaining a minimum seating torque for establishing the line-seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; FR-2269020, FR-3074555, FR-2196053, US-20120001425, US-20200300390, US-2024215, US-4025092, US-2171937, US-2589170, US-2729976, and US-3901269. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/08/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679